Citation Nr: 0311959	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.  



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.  

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

The service and post-service medical records show that the 
veteran has been treated for recurrent, chronic low back pain 
and the only competent evidence that addresses the question 
of etiology links his current low back disability, in part, 
to an in-service lumbar strain. 


CONCLUSION OF LAW

Service connection for a low back disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.  

Factual Background.  The veteran was on active duty from 
December 1972 to November 1974.  The service induction 
examination in August 1972 showed that his spine and 
musculoskeletal system were normal.  Service medical records 
reveal that the veteran began complaining of low back pain in 
April 1973 and that it was characterized as chronic.  X-rays 
of the lumbo-sacral spine were normal.  He was evaluated in 
May and June 1973 for recurrent back pain.  The service 
separation examination in September 1974, to include clinical 
evaluation of the spine and musculoskeletal system, was 
negative for any pertinent abnormal findings.  

The veteran filed his original claim for service connection 
for residuals of a back injury in May 2000.  The veteran 
asserted, in essence, that his current low back  disorder was 
due to an injury sustained in February 1973 while on active 
duty.  

In June 2000 the veteran submitted records from Harris County 
Hospital, which revealed that he was evaluated in April 2000 
for back pain with radicular pain down his right leg after 
lifting a heavy object.  

The veteran also submitted statements in June 2000 from his 
brother and sister.  They verified that the veteran had had 
back problems since he left the Army in 1974.  

The RO denied the claim for service connection for a back 
injury in July 2000.  The veteran submitted a notice of 
disagreement in August 2000.  He asserted the injury to his 
back occurred while he was going through training exercises 
and that he has had recurrent back pain ever since.  The 
veteran submitted his substantive appeal in January 2000; he 
wrote on his VA Form 9 that he had medical records from 1975 
at Kelsey Seybold clinic and had received Workers 
Compensation.  The veteran also asserted that those records 
supported his claim that he was treated at that time for back 
pain that began during service.  

The RO requested the veteran's VA outpatient treatment 
records and received notes of the period from July 2000 
through December 2000.  A review of these records show that 
the veteran gave a history of recurrent chronic low back 
pain, with occasional radiation to mid thigh, since 1973.  No 
recent trauma was noted.

The RO obtained additional VA outpatient treatment records, 
which included June 2001 treatment for exacerbation of low 
back pain.  July 2001 VA X-rays revealed minor scoliosis of 
the lumbar spine with convexity to the left, and moderate 
disc degenerative changes from L2-L5 with narrowed disc 
spaces and osteophytic irregularity, changes more marked at 
L3-4, with normal vertebral alignment.  

The veteran submitted his medical records from Kelsey-
Seybold, which included a normal November 1986 physical 
examination.  November 1987 records show that the veteran 
gave a history of low back pain of 10 years duration.  He 
complained of severe low back pain and it was noted to be  
chronic in nature.  Straight leg raising was positive on the 
right at 90 degrees.  The impression was lumbar strain.  It 
was reported in an undated record in 1994 that the veteran 
had reinjured his back lifting weights.  He had point 
tenderness at L5 and no neurological findings.  

The veteran appeared at a hearing before the undersigned 
Member of the Board in July 2002.  He indicated that he 
injured his back during service while undergoing POW 
training, when he had to sit on his knees and lean backwards.  
He said that he had had back symptoms since 1973, to include 
muscle spasms.  The veteran further testified that he had low 
back pain when he turned a certain way and that episodes of 
back pain lasted from 1 to 3 months.  The veteran also 
testified that, after service he worked for a supply company, 
moving things with a forklift and that, approximately 15 or 
20 years ago, he injured his back and received workmen's 
compensation.  He recalled that he was referred to a 
physician for treatment but he was unable to obtain those 
treatment records.    
The Board ordered additional development of the veteran's 
claim, to include a VA examination.  That evaluation was 
performed in December 2002.  The examiner reviewed the claims 
folder and the veteran's electronic data prior to the 
examination.  The physician's impression was that the veteran 
had chronic low back pain, associated with sensory 
radiculopathy (left L4-L5) related to underlying degenerative 
disc disease, which was triggered by a lumbosacral strain 
sustained during active service.  

In the discussion section of the VA examination report the 
examiner noted that the veteran had been experiencing chronic 
low back pain since service.  The pain was progressively 
worsened over the years and had developed radicular features 
approximately during the last three years.  The examiner 
opined that the evaluation revealed an underlying 
degenerative disc disease with possible left L-5 
radiculopathy, which was most likely related to underlying 
degenerative disc disease, and it was further opined that the 
veteran's underlying degenerative disc disease was likely 
contributed to by the previous "service-connected" 
lumbosacral strain.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Analysis.  Service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The claims folder includes a current diagnosis of 
degenerative disc disease of the lumbar spine with 
radiculopathy.  The veteran has asserted that he first had 
symptoms of back pain in service.  The service medical 
records confirm that on several occasions in 1973, he was 
treated for low back pain and that, on one occasion, it was 
characterized as chronic in nature.  The veteran has 
submitted statements from his sister and brother 
corroborating his testimony that he has had recurrent back 
symptoms since service.  The medical record beginning in 
November 1987 reflects treatment for chronic low back pain 
and it was noted in 1987 that the veteran had a ten-year 
history of low back pain.  More importantly, the only 
competent evidence of record that addresses the contended 
causal relationship supports the veteran's claim.  
Specifically, pursuant to the Board's development, a VA 
physician, after reviewing the claims file and examining the 
veteran, causally linked the veteran's current low back 
disability, at least in part, to an in service lumbar strain.  

As there is evidence of low back pain in service, testimony 
of the veteran and his siblings that he continued to have 
back problems after service, and a competent medical opinion 
linking the current diagnosis of lumbar degenerative disc 
disease, at least in part, to a lumbar strain during service, 
the Board finds that service connection for a low back 
disorder is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Boyer, supra; Mercado-Martinez v. West, supra.






ORDER

Service connection for low back disorder is granted.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

